 1

 2

 3                       UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6                                                      Case No. 1:19-cv-01546-LJO-SKO
     HAROLD WALKER,
 7                                                      ORDER TO SHOW CAUSE WHY THE
                       Plaintiff,                       ACTION SHOULD NOT BE DISMISSED
 8                                                      FOR PLAINTIFF’S FAILURE TO
                                                        COMPLY WITH THE COURT'S
 9          v.                                          ORDER AND FOR FAILURE TO
                                                        STATE A CLAIM
10
     POLICE CHIEF JOHN DOE, et al.,
                                                        (Doc. 5)
11                      Defendants.
                                                        TWENTY-ONE (21) DAY DEADLINE
12

13

14         On October 31, 2019, Plaintiff Harold Walker, proceeding pro se, filed a civil complaint

15 against eight officers of the Fresno Police Department and three employees of Grocery Outlet. (Doc.

16 1 (“Compl.”).) Plaintiff purports to allege causes of action under 42 U.S.C. § 1983 (“Section 1983”)

17 for “making false statement[s] to police,” false arrest, “false prosecution,” excessive force, and

18 municipal liability in violation of his Fourth and Fourteenth Amendment rights and rights under the

19 California Constitution. (Id. at 5–7.) Plaintiff seeks compensatory and punitive damages in the

20 amount of $98,000,000. (Id. at 8.) Plaintiff also filed an application to proceed in forma pauperis,

21 which was granted on November 5, 2019. (Docs. 2 & 3.)

22         On December 12, 2019, the undersigned issued a screening order finding that Plaintiff failed

23 to state any cognizable claims and granted Plaintiff twenty-one days leave to file an amended

24 complaint curing the pleading deficiencies identified in the order. (Doc. 5.) Although more than

25 the allowed time has passed, Plaintiff has failed to file an amended complaint or otherwise respond

26 to the Court’s screening order.
27         The Local Rules, corresponding with Fed. R. Civ. P. 11, provide, “[f]ailure of counsel or of

28 a party to comply with . . . any order of the Court may be grounds for the imposition by the Court
 1 of any and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District

 2 courts have inherent power to control their dockets,” and in exercising that power, a court may

 3 impose sanctions, including dismissal of an action. Thompson v. Housing Authority of Los Angeles,

 4 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s

 5 failure to prosecute an action or failure to obey a court order, or failure to comply with local rules.

 6 See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply

 7 with an order requiring amendment of complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130

 8 (9th Cir. 1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d

 9 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

10            Accordingly, Plaintiff is ORDERED to show cause, within twenty-one (21) days of the

11 date of service of this Order, why a recommendation should not issue for this action to be

12 dismissed for Plaintiff’s failure comply with the Court’s December 12, 2019 screening order,

13 by not filing an amended complaint within the specified period of time and for failure to state
   a cognizable claim. Alternatively, within that same time period, Plaintiff may file an amended
14
   complaint or a notice of voluntary dismissal. The Court further CAUTIONS Plaintiff that, if he fails
15
   to take action within twenty-one (21) days of the date of service of this order, the Court will
16
   recommend to the presiding district court judge that this action be dismissed, in its entirety.
17
           The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed
18
   on the docket for this matter.
19

20
     IT IS SO ORDERED.
21

22
     Dated:     January 15, 2020                                 /s/   Sheila K. Oberto              .
                                                       UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28

                                                      2
